UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 28, 2013 Sucampo Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33609 30-0520478 (State or Other Juris- diction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (301) 961-3400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On May 28, 2013, Sucampo Pharmaceuticals, Inc. (the “Company”) entered into a consulting agreement with Gayle R. Dolecek, P.D., who resigned from his position as Executive Advisor, Research and Development Affairs of the Company and his employment at the Company, effective May 31, 2013.He will remain as a class 2 member of the board of directors of the Company. Under the terms of the consulting agreement, Dr. Dolecek will, in addition to his services as a board member, provide research and development services to the Company from June 1, 2013 until May 31, 2014 at a certain number of hours per month and at a fixed amount of $170,000. Exhibit Consulting Agreement. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The following exhibit relating to Item 1.01 shall be deemed to be furnished, and not filed: 99.1Consulting Agreement with Gayle R. Dolecek, P.D. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCAMPO PHARMACEUTICALS, INC. Date:May 31, 2013 By: /s/Thomas J. Knapp Name: Thomas J. Knapp Title: EVP, Chief Legal Officer and Corporate Secretary
